Citation Nr: 9929885	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  98-19 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for fibromyalgia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active duty in the Marine Corps from October 
1960 to August 1963.  This matter comes to the Board of 
Veterans' Appeals (Board) from an October 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in which the RO denied entitlement to service 
connection for fibromyalgia.  The veteran perfected an appeal 
of the October 1998 decision.


FINDING OF FACT

The claim of entitlement to service connection for 
fibromyalgia is not supported by competent medical evidence 
showing that the disorder had its onset during service or 
that fibromyalgia is related to an in-service disease or 
injury.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
fibromyalgia is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records are negative for 
complaints, findings, diagnosis or treatment of fibromyalgia.  
She was treated in November 1960 for knee pain, with a 
negative x-ray and no diagnosis shown, and she complained of 
aching legs in January 1963 that was attributed to fatigue.  
No residual disability was noted following the lower 
extremity complaints.  No additional complaints or clinical 
findings are shown in the service medical records, including 
the August 1963 separation examination.

The veteran initially claimed entitlement to VA disability 
compensation in May 1998, at which time she indicated that 
she had fibromyalgia.  She has submitted private treatment 
records in support of her claim and those records show that 
in March 1997 her complaints of bilateral knee pain were 
assessed as fibromyositis and arthralgia.  At that time she 
had been walking three to six miles daily and had no history 
of injury to the knees or arthritis.

She continued to receive treatment for severe leg pain 
through April 1998, at which time her private physician 
revised the diagnosis to fibromylagia.  He also stated that 
she probably had fibromyalgia for several years.  A May 1998 
private treatment record makes reference to an injury that 
occurred during boot camp in 1960, but shows that after that 
her leg and back pain improved.

The veteran was provided a VA examination in July 1998, 
during which she reported having had aching muscles and 
trouble walking in November 1960.  She also reported having 
aching hips, legs , and shoulders off and on over the years, 
with no diagnosis having been made.  She stated that she had 
been told that the problem was psychosomatic.  She also 
stated that in March of 1997 both of her legs were affected 
and the diagnoses of osteoarthritis and fibromyalgia were 
given.  The examining VA physician stated that the veteran's 
problems resulted from a combination of fibromyalgia and 
osteoarthritis, but he did not indicate when the disorder 
began.  

In a June 1998 statement the veteran reported having 
complained of aches and pains to various physicians since 
1964, but that diagnostic testing was negative and she was 
told that her complaints were probably psychosomatic.  She 
reported having received treatment in the 1980's, but that 
she could not remember the names of the physicians.

In her November 1998 notice of disagreement and December 1998 
substantive appeal she asserted that the knee complaints 
documented in November 1960 represented the onset of 
fibromyalgia.  She stated that fibromyalgia was not generally 
known about until 10 years previously, so that the diagnosis 
could not have been made in 1960.  She denied having received 
any treatment in service after November 1960 because the 
residual disability was minor.  She also stated that since 
November 1960 she has experienced at one time or another pain 
throughout her body.  She claimed that the fibromylagia was 
caused by the trauma of marching in November 1960.  


II. Laws and Regulation

Service connection can be granted for any disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1131 (West 
1991).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App.91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996)(table).  

Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  In addition, if 
the claim for service connection pertains to a disease rather 
than the residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b). 

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Arms v. West, 12 Vet. App. 188 (1999).  

If the veteran fails to submit evidence showing that her 
claim is well grounded, VA is under no duty to assist her in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify her of the evidence 
needed to support her claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not reported the existence of any records that, if 
obtained, would make her claim well-grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  The Board has no further 
duty, therefore, to notify her of the evidence needed to 
support her claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997). 

III. Analysis

The veteran has provided private treatment records showing 
that she currently has fibromyalgia.  In addition, the 
service medical records show that in November 1960 she 
complained of bilateral knee pain, and that she complained of 
leg pain in January 1963.  Therefore, the Board finds that 
the first and second Caluza elements have been satisfied 
because there is a current medical diagnosis of disability 
and medical evidence of a related disease or injury in 
service.  Caluza, 7 Vet. App. at 506. 

The veteran has provided lay evidence showing that since her 
discharge in August 1963 she has continued to have muscular 
aches and pains.  She contends that the knee and leg pain 
documented in her service medical records represented the 
onset of the disease that was diagnosed in April 1998.  As a 
lay person the veteran is competent to provide evidence of an 
observable disorder, but she is not competent to provide a 
medical diagnosis or to relate a medical disorder to a given 
cause.  Grottveit, 5 Vet. App. at 93; Savage, 10 Vet. App. at 
497.  Her assertion, therefore, that the currently diagnosed 
disorder is related to her in-service symptoms is not 
probative.

The veteran has not provided any probative evidence showing 
that the current disability is related to an in-service 
disease or injury.  Wade v. West, 11 Vet. App. 302 (1998).  
The service medical records do not show that the November 
1960 complaints resulted in any residual disability and, by 
her own admission, her complaints after service did not 
result in a medical diagnosis.  Therefore, the Board finds 
that the third Caluza element has not been satisfied because 
there is no medical evidence of a relationship between 
fibromyalgia and the in-service complaints of knee pain.  For 
these reasons, the Board has determined that the claim of 
entitlement to service connection for fibromyalgia is not 
well-grounded. 


ORDER

The claim of entitlement to service connection for 
fibromyalgia is denied.




_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

 


